Title: From George Washington to George Clinton, 21 December 1780
From: Washington, George
To: Clinton, George


                        
                            Sir,
                            New Windsor 21st Decr 1780
                        
                        This letter will be handed to you by the Chevr de Chatteleaux Major Genl in the French Army and an Officer of
                            great merit. whom I recommend to your particular attention—and request that he may be furnished with Guards for any tour
                            he may incline to make towards Lake George or &ca. I am Sir Yr Most Obedt Ser.
                        
                            Go: Washington
                        
                    